Citation Nr: 1638564	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to diabetes mellitus.

6.  Entitlement to service connection for an eye disability, to include cataracts and vision loss as secondary to diabetes mellitus.

7.  Entitlement to service connection for vertigo as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1964 to October 1972.  The Veteran also has additional service in the Air Force Reserves and the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned VLJ.  A transcript of that hearing is of record.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to service connection for diabetes mellitus, entitlement to service connection for an eye disability, to include cataracts and vision loss, entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, and entitlement to service connection for vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  In a final decision issued in February 2006, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus.

2.  Evidence received since the February 2006 rating decision is new and material; the evidence relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for diabetes mellitus.

3.   Evidence received since the February 2006 rating decision is new and material; the evidence relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for diabetes mellitus of the peripheral lower extremities as secondary to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied service connection for diabetes mellitus and service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108 (West 2014); 	 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus.  38 U.S.C.A. §§ 5108 (West 2014);  38 C.F.R. 	  § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue.  However, consideration of the merits of the issues of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus is deferred pending additional development consistent with the VCAA.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 	 § 5108; 38 C.F.R. § 3.156.  All new and material evidence claims on appeal are service connection claims.  Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

A February 2006 rating decision denied service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus.  The evidence of record at the time of the February 2006 rating decision included only service treatment records.  The RO found that the evidence did not show in-service complaints or treatment of diabetes.  Rather, the RO found that the evidence showed that the Veteran was diagnosed with diabetes mellitus "while in the Air Force Reserves."  As the RO found that diabetes mellitus was not service connected, he also found that peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus was not service connected.  The Veteran did not file a timely notice of disagreement.
A claim to reopen service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus was received in October 2011.  The evidence received since the previously denied claim includes VA treatment records and statements from the Veteran, including his testimony at the June 2016 Travel Board hearing.  At the hearing, the Veteran testified that his issues with diabetes began during active service.  See the May 2016 hearing transcript.  He reported that while in the Navy Reserves, he underwent a medical board examination and was diagnosed with diabetes.  Id.  He stated that as a result of this diagnosis, he was retired from service.  Id.  He also reported his difficulty in obtaining complete Reserves records.  The Veteran subsequently submitted limited Navy Reserves records and a waiver of AOJ review. 

The Board finds that the evidence received since the February 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.

For the purposes of reopening claims, the credibility of the evidence is presumed.  See Justus, supra.  The newly received evidence suggests a diagnosis of diabetes while on active duty.  As the Veteran claims the peripheral neuropathy as secondary to diabetes mellitus, the suggested active duty diagnosis is new and material evidence for this claim as well.  On these bases, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claims of service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus.


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for diabetes mellitus is granted.

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus is granted.


REMAND

On review, the Board finds that additional development is necessary prior to the adjudication of the claims.  

The Veteran reported that he has had difficulty obtaining his Reserve records.  See the June 2016 hearing transcript.  He indicated that he served in the Navy Reserve unit in Harlington, Texas from 1974 to 1988.  Id. The record reflects that the Veteran requested records from the Air Force Reserves for the period October 1972 to June 1974, and from the Navy Reserves for the period June 1974 to June 1988.

Although the record contains some service and personnel records, it appears that the Veteran's complete service treatment records from his service in the Navy Reserves, and his service and personnel records from his service in the Air Force Reserves have not been associated with the claims file.  On remand, the AOJ should attempt to verify all periods of ACDUTRA and to obtain his complete service treatment records from his Air Force and his Navy Reserves service.  

During the June 2016 hearing, the Veteran clarified that his remaining issues are secondary to diabetes mellitus.  See the June 2016 hearing transcript.  As such, the Board finds that the claims of peripheral neuropathy of the bilateral lower extremities, peripheral neuropathy of the bilateral upper extremities, eye disability, to include cataracts and vision loss, and vertigo as secondary to diabetes claim are inextricably intertwined with the diabetes issues.  Therefore, these secondary service connection claims must be remanded as well.

In light of the foregoing, the Veteran must be scheduled for a VA examination to determine the etiology of diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).   


Updated treatment records should also be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Request from the National Personnel Records Center (NPRC) or any other appropriate entity, any service treatment regarding the Veteran's Air Force Reserves service from October 1972 to June 1971, and his Navy Reserves service from June 1974 to June 1988.

If no additional records are available, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 	  38 C.F.R. § 3.159 (e).

3.  To the extent possible, verify the Veteran's periods of ACDUTRA.

4.  Upon completion of directives #1 - #3, schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus. All indicated tests and studies should be conducted.  The claims folder, including a copy of this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.

a)  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus had its onset during, or is the result of disease or injury during any period of active duty service; or any verified period of ACDUTRA.  The examiner should specifically address the Veteran's contention that diabetes mellitus began in service.

b)  If the examiner finds that diabetes is related to the Veteran's active duty service or any verified period of ACDUTRA, the examiner should also provide an opinion as to whether it is as least as likely as not that peripheral neuropathy of the bilateral lower extremities is caused or aggravated by the diabetes.

c)  If the examiner finds that diabetes is related to the Veteran's active duty service or any verified period of ACDUTRA, the examiner should also provide an opinion as to whether it is as least as likely as not that peripheral neuropathy of the bilateral upper extremities is caused or aggravated by the diabetes.

d)  If the examiner finds that diabetes is related to the Veteran's active duty service or any verified period of ACDUTRA, the examiner should also provide an opinion as to whether it is as least as likely as not that an eye disability, to include cataracts and vision loss is caused or aggravated by the diabetes.

e)  If the examiner finds that diabetes is related to the Veteran's active duty service or any verified period of ACDUTRA, the examiner should also provide an opinion as to whether it is as least as likely as not that vertigo is caused or aggravated by the diabetes.

In offering any opinion, the examiner must consider the lay statements of record regarding the onset and the continuity of the Veteran's symptomatology.  The rationale for any opinion should be provided.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible, such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

5.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

6.  Then, readjudicate the claims in appellate status.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


